NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SHAZAM AUTO GLASS, LLC, as assignee )
of Christine Jennings,              )
                                    )
              Petitioner,           )
                                    )
v.                                  )                    Case No. 2D19-649
                                    )
STATE FARM MUT. AUTOMOBILE INS. )
CO.,                                )
                                    )
              Respondent.           )
                                    )

Opinion filed September 13, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Gregory P.
Holder, Judge.

 David M. Caldevilla of de la Parte & Gilbert,
 P.A, Tampa; and Christopher Ligori and
 Ronald S. Haynes of Christopher Ligori &
 Associates, Tampa, for Petitioner.

 Ezequiel Lugo of Banker Lopez Gassler,
 P.A., Tampa, for Respondent.


PER CURIAM.

              We grant in part Shazam Auto Glass, LLC's petition for writ of certiorari

and quash the circuit court's order to the extent that it may be construed to

independently exercise jurisdiction over and quash the county court's March 8, 2018,

discovery order. In all other respects, the petition is denied.
LaROSE, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                  -2-